Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Response to Amendment
The amendment filed 01/21/2022 has been entered.  Claims 1-25 remain pending. 

The amendments to the claims have overcome each and every objection to the claims made in Final Rejection mailed 10/22/2021 and those objections are hereby withdrawn. 

The amendments to the claims have overcome each and every rejection made under 35 USC 112 in Final Rejection mailed 10/22/2021 and those objections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not fully persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below. The Examiner thanks the Applicant for noting the Examiner’s error regarding the amendment to the specification filed 07/28/2021 and the objection to the drawings made in Final Rejection mailed 10/22/2021 has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a rib” in "a rib having an upper edge and a lower edge, wherein bonding material is placed on the upper edge and the lower edge".  There is insufficient antecedent basis for this limitation in the claim which renders the claim indefinite since parent claim 12 has already defined “a rib” and it is unclear whether the rib of claim 13 is the same as the rib of claim 12 or an additional rib. For the purpose of examination, based upon context from the specification and figures of the present Application, “a rib” of claim 13 will be interpreted as being the same rib of parent claim 12. 
Claim 14 depends from claim 13 and inherits all deficiencies of the parent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 20110044796 to Hussain as evidenced by US 20180297692 to Sargent in further view of US 5253824 to Halila in even further view of US 2637405 to Stanley.
	(a) Regarding claim 1: 
(i) LaFont discloses a fan blade (blade 1) comprising: 
a blade body (airfoil 10) spanning from a blade root (portion of airfoil 10 nearest root 20, Fig 2) to a blade tip (any portion of airfoil 10 further from root 20 than the blade root portion described above, Fig 2) in a longitudinal direction, and spanning from a leading edge (portion of airfoil 10 on a rotation direction side, Fig 2) to a trailing edge (portion of airfoil 10 opposite a rotation direction side, Fig 2) in a lateral direction, 
an upper portion and a lower portion (respective ones of pressure and suction sides of skin 11 of airfoil 10) each comprising an inner skin (inner surfaces of upper and lower portions), 
wherein the blade body comprises: 
a central trough (housing 5, Fig 2) extending from the blade root to the blade tip (Fig 2) to define a space for a spar support (internal space of housing 5 containing retaining means 30, Fig 2), and 
a perimeter trough (cavity of hollow structural core 12 excluding housing 5, Figs 2-3/6) extending around an entire perimeter of the fan blade (Figs 2/6); and
a spar (retaining means 30) extending through the central trough between the upper and lower portions from the blade root towards the blade tip (Fig 2) and terminating at a termination point (upper end 33) prior to the blade tip (Fig 2).  
(ii) LaFont does not explicitly disclose: 
wherein the inner skin of the upper portion includes first raised portions and first recessed troughs and the inner skin of the lower portion includes second raised portions and second recessed troughs; 
wherein the central trough and perimeter trough are formed by alignment of the first raised portions of the upper portion and the second raised portions of the lower portion; and 
a fluid passageway formed within the blade body to allow fluid to flow out of the blade body, 
wherein the fluid passageway extends from an inlet on the blade root that is positioned between the leading edge and the trailing edge to the blade tip, and
wherein the perimeter trough defines the fluid passageway; nor
a rib between the upper portion and the lower portion and bonded to the spar, and wherein the rib is configured to at least partially bond the upper and lower portions together.
(iii) Hussain teaches: 
a blade body (pressure side 30, suction side 32; Par 0024; Fig 2) spanning from a blade root (34, Par 0024, Fig 2) to a blade tip (36, Par 0024, Fig 2) in a longitudinal direction (Fig 2), and spanning from a leading edge to a trailing edge in a lateral direction (Figs 3-6); and
a fluid passageway (duct 46, Par 0026, Fig 5) formed within the blade body (Fig 5) to allow fluid to flow out of the blade body (Par 0026, Fig 5),
wherein the fluid passageway extends from an inlet (portion of duct 46 into which fluid first enters, Par 0026, Fig 5) near the blade root (Fig 5) that is positioned between the leading edge and the trailing edge (Fig 5) to the blade tip (fluid outlet 48 located at blade tip, Fig 5). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perimeter trough as disclosed by LaFont to be a fluid passageway as taught by Hussain for the purpose of disrupting or destroying a tip vortex (see abstract). 
(v) The Applicant has assigned no criticality nor disclosed any new or unexpected results from having the inlet on the blade root.  
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet as taught by the proposed combination to be on the blade root as an obvious matter of design choice to arrive at a configuration known in the art as evidenced by US 20180297692 to Sargent (root end 105, inlet 108, outlet 109, Figs 1A-2; in particular Fig 1C).
(vii) Halila teaches a fan blade (Col 1 Ln 15) comprising: 
an inner skin of an upper portion (internal surface of one of blade halves 60/70) includes raised portions (both blade halves 60/70 comprise ridges 80/85 forming rib 30) and the inner skin of the lower portion (internal surface of the other one of blade halves 60/70) includes recessed troughs (recessed portion between adjacent ridges 80/85 of a respective blade half 60/70 forming rib 30); and 
wherein a plurality of troughs (passages formed by aligned raised portions and recessed troughs of blade halves 60/70, Figs 3-5) a formed by alignment of raised portions of the upper portion and recessed troughs of the lower potion (Figs 1/3-5).
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central and perimeter troughs as taught by the proposed combination to be formed by alignment of raised portions of the upper portion and recessed troughs of the lower portion as taught by Halila for the purpose of minimizing weight, allowing manufacture by preformed airfoil sections, supporting centrifugal loads, supporting airfoil skins, allowing for frequency tuning of the blade, and/or tuning to achieve desired airfoil characteristics (Col 1 Lns 15-27). 
(ix) Stanley is also in the field of rotor blades (see title) and teaches: 
a blade (“rotor blades”, Col 1 Ln 2) comprising a spar (8) within a cavity defined by upper and lower portions (“the skin”, core 14, and outer/inner sheets 15/16, Col 2 Lns 32-35; “upper and lower halves”, Col 2 Lns 51-52; Figs 2-3/5), 
a rib (ribs 9) between the upper portion and the lower portion (Figs 2-3/5) and bonded to the spar (“the ribs being adhesively secured to … the spar”, Col 2 Lns 3-5), and 
wherein the rib is configured to at least partially bond the upper and lower portions together (“[t]he skin elements are then adhesively secured in place, i.e., are glued to the … ribs”, Col 3 Lns 9-11). 
(x) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan blade of the proposed combination to further include a rib as taught by Stanley for the purpose of transferring centrifugal loads to the spar without necessitating piercing or welding of the spar thereby reducing the problem of breakage of spars because of fatigue (Col 1 Lns 18-23) and providing exceedingly light yet quite strong blade structure (Col 3, Lns 13-14) having exceptionally favorable relation of blade weight to blade strength (Col 4, Lns 42-44). 
(b) Regarding claim 2: 
(i) The proposed combination teaches the fan blade of claim 1. 
(ii) The proposed combination further teaches a scoop at the inlet (Hussain: inlet 42, Par 0026, Fig 5) to urge fluid through the fluid passageway (Hussain: Par 0026, Fig 5).  
(c) Regarding claim 3: 
(i) The proposed combination teaches the fan blade of claim 1. 
(ii) The proposed combination further teaches a wherein the blade tip includes an aperture (Hussain: outlet 48) and the fan blade is configured to direct fluid from the fluid passageway through the aperture (Hussain: Par 0026, Fig 5).  
(d) Regarding claim 7: 
(i) The proposed combination teaches the fan blade of claim 1. 
(ii) The proposed combination further teaches wherein the fan blade further includes a fluid guide (Hussain: angling the inlet 42 or using a NACA duct or scoop guides fluid into duct 46, Par 0025, Fig 4; bends and curves of duct 46 guides fluid through the blade from the root to the tip, Par 0026, Fig 5; geometry and orientation of outlet 48 guides fluid out of the blade, Pars 0029-0030, Fig 7) to guide fluid through the fluid passageway (Hussain: Pars 0025/0026/0029-0030).  



Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 20110044796 to Hussain as evidenced by US 20180297692 to Sargent in further view of US 5253824 to Halila in even further view of US 2637405 to Stanley in even further view of US 20130108442 to Rosati.
(a) Regarding claims 4-5: 
(i) The proposed combination teaches the fan blade of claim 1. 
(ii) The proposed combination does not explicitly teach wherein the upper portion is bonded to the lower portion using a structural adhesive; nor wherein the fluid passageway extends through the structural adhesive.  
(iii) Rosati is also in the field of blades and teaches a blade (2, Par 0023, Figs 6/7) whose body comprises an upper portion (one of half-shells 3/4, Par 0023, Fig 7) and a lower portion (the other of half-shells 3/4, Par 0023, Fig 7), wherein the upper portion is bonded to the lower portion using a structural adhesive (“gluing”, Par 0023, Fig 7) , and wherein a fluid passage (duct 9, channels 5/6, Par 0023, Fig 7) is at least partially formed in each of the upper and lower portions (Fig 7).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower portions as taught by the proposed combination are bonded together using a structural adhesive as taught by Rosati for the purpose of defining the internal fluid passageway (Par 0023).




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 20110044796 to Hussain as evidenced by US 20180297692 to Sargent in further view of US 5253824 to Halila in even further view of US 2637405 to Stanley in even further view of US 4648921 to Nutter Jr.
(a) Regarding claim 6: 
(i) The proposed combination teaches the fan blade of claim 1. 
(ii) The proposed combination does not explicitly teach wherein the upper portion is electrically connected to the lower portion via conductive bonding material to provide an electrical pathway for static dissipation.  
(vii) Murdock is also in the field of blades (see abstract) and teaches: 
wherein two components (sheath 137 and main body 128) are adhesively bonded with a first adhesive (adhesive 110, Figs 3-5) and a second adhesive (conductive adhesive 130); 
wherein the second adhesive is more conductive than the first adhesive (Par 0051) and positioned such that it bridges the first adhesive in order to provide a grounding connection between the two components (grounding element, claims 1/3/5) while being surrounded by the first adhesive in order to prevent exposure of the second adhesive and associated galvanic corrosion (Pars 0047/0050). 
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower portions as taught by the proposed combination to be bonded together with the above aforementioned first and second adhesives as taught by Murdock for the purpose of forming an electrical ground path (see abstract, Par 0001) between bonded components allowing for dissipation of large static electric charges (Par 0003) while preventing leakage of liquids to the ground path and avoiding galvanic corrosion (Par 0047).

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 4648921 to Nutter Jr in further view of US 4626172 to Mouille in even further view of US 20140069077 to Murdock in even further view of US 2637405 to Stanley.
(a) Regarding claim 8: 
(i) LaFont discloses a fan for an aircraft (see abstract) comprising: 
a bearing assembly (bearing system 3); 
a collar (blade root 20) attached to the bearing assembly (Fig 2), 
wherein the collar includes a tapering neck defining a bore (root 20 shown to have tapered portions comprising a bore, Figs 2-3); 
and a fan blade (blade 1) attached to the collar via a spar (retaining means 30, Par 0049, Figs 2-3), 
wherein the fan blade includes a blade body (airfoil 10) and the spar extends from the collar (Figs 2-3), and 
wherein the blade body comprises a central trough (housing 5) extending from a blade root (portion of airfoil 10 nearest to root 20, Figs 2-3) to a blade tip (any portion of airfoil 10 further from root 20 than the blade root portion described above, Fig 2) to define a space to receive the spar (Figs 2-3), and 
a perimeter trough (cavity of hollow structural core 12 excluding housing 5, Figs 2-3) extending around an entire perimeter of the fan blade (Figs 2-3) to define a fluid passageway (fluid, e.g. air, within hollow core 12 is free to flow to various points within the airfoil 10), and 
wherein the spar is positioned within the bore (Figs 2-3), and 
wherein the blade body comprises an upper portion and a lower portion (respective ones of pressure and suction sides of skin 11 of airfoil 10).
(ii) LaFont does not explicitly disclose: 
the fan blade further comprising a conductive bonding material between and in contact with each of the blade body and the spar, 
wherein the spar is bonded to the collar with a bonding material, 
wherein the spar is positioned within the bore and bonded to the tapering neck, nor
wherein the fan blade includes a rib between the upper and lower portion and bonded to the spar.  
(iii) Nutter Jr is also in the field of spars of blades (see abstract) and teaches: 
a blade (blade 30, Col 3 Ln 60, Fig 2) comprising an upper and lower portion (suction and pressure sides of shell 32, Fig 2) and a spar (spar 36, Col 3 Ln 65, Fig 2), 
wherein the spar is coated in a bonding material (adhesive 34, Col 4 Lns 37-38, Figs 4-9) to bond the upper portion to the lower portion (Figs 2/9, Col 6 Lns 42-44).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar as disclosed by LaFont to be bonded to the blade body with a bonding material as taught by Nutter Jr for the purpose of sizing the spar to fill any unevenness (Col 4 Lns 46-48), to fill voids not occupied by the spar (Col 5 Lns 8-10), and/or to protect the spar from damage due to handling in subsequent manufacturing operations (Col 5 Lns 33-36).  
(iv) Mouille is also in the field of blades for aircraft (see abstract) and teaches a blade (36) having a spar (39) which is attached at its root (root part 42) to a collar (sleeve 48) by bonding (Col 6 Lns 7-13, Fig 2).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar as taught by the proposed combination to be further connected to the collar by bonding as taught by Mouille for the purpose of ensuring good connection with the root of the blade (Col 6 Ln 7).  
(v) Murdock is also in the field of blades (see abstract) and teaches: 
a fan blade (fan blade 120) comprising a root section (dovetail/root 124) and being attached to a hub (fan rotor 116, lock ring 100) by the root section (Par 0042); 
electrically grounding the fan blade to the hub through the root section (Pars 0001/0048; notably grounding element 126 of Fig 3, wherein the grounding element is a conductive adhesive per claim 5) to dissipate static electric charge (Par 0003); 
wherein two components (sheath 137 and main body 128) are adhesively bonded with a first adhesive (adhesive 110, Figs 3-5) and a second adhesive (conductive adhesive 130); 
wherein the second adhesive is more conductive than the first adhesive (Par 0051) and positioned such that it bridges the first adhesive in order to provide a grounding connection between the two components (grounding element, claims 1/3/5) while being surrounded by the first adhesive in order to prevent exposure of the second adhesive and associated galvanic corrosion (Pars 0047/0050). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding materials as taught by the proposed combination with the above aforementioned first and second adhesives as taught by Murdock for the purpose of forming an electrical ground path (see abstract, Par 0001) between the blade body, spar, and collar allowing for dissipation of large static electric charges (Par 0003) while preventing leakage of liquids to the ground path and avoiding galvanic corrosion (Par 0047).
(vii) Stanley is also in the field of rotor blades (see title) and teaches: 
a blade (“rotor blades”, Col 1 Ln 2) comprising a spar (8) within a cavity defined by upper and lower portions (“the skin”, core 14, and outer/inner sheets 15/16, Col 2 Lns 32-35; “upper and lower halves”, Col 2 Lns 51-52; Figs 2-3/5), and 
wherein the blade includes a rib (ribs 9) between the upper portion and the lower portion (Figs 2-3/5) bonded to the spar (“the ribs being adhesively secured to … the spar”, Col 2 Lns 3-5). 
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan blade of the proposed combination to further include a rib as taught by Stanley for the purpose of transferring centrifugal loads to the spar without necessitating piercing or welding of the spar thereby reducing the problem of breakage of spars because of fatigue (Col 1 Lns 18-23) and providing exceedingly light yet quite strong blade structure (Col 3, Lns 13-14) having exceptionally favorable relation of blade weight to blade strength (Col 4, Lns 42-44). 
(b) Regarding claim 9: 
(i) The proposed combination teaches the fan of claim 8. 
(ii) The proposed combination further teaches wherein the tapering neck defines a circular cross section (LaFont: root 20 has a circular profile all longitudinal cross sections, best shown in Fig 6 and evidenced by root 20 pivoting within bearing system 3 as shown in Fig 2).  


(c) Regarding claim 10: 
(i) The proposed combination teaches the fan of claim 8. 
(ii) The proposed combination further teaches wherein the collar includes a pivot bearing (bearings of bearing system 3, Fig 2) configured to pivot about a spar axis (radial direction eR, Par 0066-0069).  
(d) Regarding claim 11: 
(i) The proposed combination teaches the fan of claim 8. 
(ii) The proposed combination further teaches wherein the upper portion is electrically connected to the lower portion via the conductive bonding material to provide an electrical pathway for static dissipation (connected at least through conductive bonding material on spar; see rejection of claim 8 above).  

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 5253824 to Halila in further view of US 4648921 to Nutter Jr in even further view of US 7494324 to Hibbard in even further view of US 2637405 to Stanley. 
(a) Regarding claim 12: 
(i) LaFont discloses a fan blade (blade 1) comprising: 
an upper portion (respective one of pressure and suction sides of shell 11 of airfoil 10, Fig 2) spanning from a blade root (portion of airfoil 10 nearest root 20, Fig 2) to a blade tip (any portion of airfoil 10 further from root 20 than the blade root portion described above, Fig 2), 
wherein the upper portion defines a first outer surface (outer surface of respective one of pressure and suction sides of shell 11 of airfoil 10, Fig 2) and a first inner surface (inner surface of respective one of pressure and suction sides of shell 11 of airfoil 10, Fig 2), 
a lower portion (respective other one of pressure and suction sides of shell 11 of airfoil 10, Fig 2) spanning from the blade root to the blade tip (Fig 2), 
wherein the lower portion defines a second outer surface (outer surface of respective other one of pressure and suction sides of shell 11 of airfoil 10, Fig 2) and a second inner surface (inner surface of respective other one of pressure and suction sides of shell 11 of airfoil 10, Fig 2), 
wherein the upper and lower portions merge to define a blade body (shell 11 of airfoil 10, Fig 2) having a leading edge and a trailing edge (respective sides on and opposite to a direction of rotation of the blade, Fig 2), and 
wherein the blade body comprises: 
a central trough (housing 5, Fig 2) extending from the blade root to the blade tip (Fig 2) to define a space for a spar support (internal space of housing 5 containing retaining means 30, Fig 2), and 
a perimeter trough (cavity of hollow structural core 12 excluding housing 5, Figs 2-3/6) extending around an entire perimeter of the fan blade (Figs 2-3/6) to define a fluid passageway (fluid, e.g. air, within hollow core 12 is free to flow to various points within the airfoil 10),  
a spar (retaining means 30, Figs 2-3) extending through the central trough (Figs 2-3) between the upper and lower portions (between extrados 16 and intrados 17, Par 0053; Figs 4A-4B) from the blade root towards the blade tip (Figs 2-3) and terminating at a termination point (upper end of upper portion 31 of retaining means 30, Figs 2-3) prior to the blade tip (Figs 2-3), 
wherein the spar is positioned approximately equidistant from the leading edge and trailing edge (approximately equidistant from leading and trailing edges at least near upper end 33 and root portion of airfoil 10 near root 20 as reasonably disclosed in Fig 2).
(ii) LaFont does not explicitly disclose wherein:
the first inner surface comprises a first plurality of troughs; 
the second inner surface comprises a second plurality of troughs;
the spar comprises an electrically conductive connector at the termination point, 
the spar is coated in a bonding material to bond the upper portion to the lower portion;  
an adhesive support positioned between the upper portion and the lower portion and configured to at least partially bond the upper portion to the lower portion; nor
a rib between the upper portion and the lower portion configured to at least partially bond the upper portion to the lower portion, and wherein the rib is bonded to the spar.
(iii) Halila teaches a fan blade (Col 1 Ln 15) comprising: 
a first inner surface of an upper portion (internal surface of one of blade halves 60/70) includes a first plurality of troughs (both blade halves 60/70 comprise recessed portions adjacent ridges 80/85 of one of a respective blade half 60/70 forming rib 30) and 
wherein a second inner surface of a lower portion (internal surface of the other one of blade halves 60/70) includes a second plurality of troughs (recessed portion between adjacent ridges 80/85 of the other one of a respective blade half 60/70 forming rib 30); and 
wherein the first and second plurality of troughs are aligned to form troughs of the fan blade (passages formed by aligned troughs of blade halves 60/70, Figs 3-5).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower portions as disclosed by LaFont with the above aforementioned first and second inner surfaces as taught by Halila for the purpose of minimizing weight, allowing manufacture by preformed airfoil sections, supporting centrifugal loads, supporting airfoil skins, allowing for frequency tuning of the blade, and/or tuning to achieve desired airfoil characteristics (Col 1 Lns 15-27).
(v) Nutter Jr is also in the field of spars of blades (see abstract) and teaches: 
a blade (blade 30, Col 3 Ln 60, Fig 2) comprising upper and lower portions (suction and pressure sides of shell 32, Fig 2) and a spar (spar 36, Col 3 Ln 65, Fig 2), 
wherein the spar is coated in a bonding material (adhesive 34, Col 4 Lns 37-38, Figs 4-9) to bond the upper portion to the lower portions (Figs 2/9, Col 6 Lns 42-44) and 
an adhesive support (foam 37, Col 3 Ln 67 – Col 4 Ln 9, Fig 2) positioned between the upper portion and the lower portion (Fig 2) and configured to at least partially bond the upper portion to the lower portion (Col 6 Lns 44-46, Figs 2/9).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar as taught by the proposed combination with the coating and foam as taught by Nutter Jr for the purpose of sizing the spar to fill any unevenness (Col 4 Lns 46-48), to fill voids not occupied by the spar (Col 5 Lns 8-10), and to protect the spar from damage due to handling in subsequent manufacturing operations (Col 5 Lns 33-36).  

(vi) Hibbard is also in the field of blades (see abstract) and teaches: 
a blade (blade 8) comprising a spar (spar 44), 
wherein the spar is electrically conductive (Col 8 Lns 55-56); 
a lightning conductor (Col 4 Ln 31) located at a tip of the blade (Col 4 Ln 31); and 
wherein the lightning conductor is connected to the tip of the spar (Col 9 Lns 4-8) using an electrically conductive connector (clamp, winding, or an adhesive; Col 8 Ln 64 - Col 9 Ln 3). 
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spar as taught by the proposed combination with the lightning conductor as taught by Hibbard for the purpose of equalizing electrical potential between two components of the fan blade and protecting the fan blade from a lightning strike (see abstract and Col 1 Lns 47-56).
(ix) Stanley is also in the field of rotor blades (see title) and teaches: 
a blade (“rotor blades”, Col 1 Ln 2) comprising a spar (8) within a cavity defined by upper and lower portions (“the skin”, core 14, and outer/inner sheets 15/16, Col 2 Lns 32-35; “upper and lower halves”, Col 2 Lns 51-52; Figs 2-3/5), 
a rib (ribs 9) between the upper portion and the lower portion (Figs 2-3/5) configured to at least partially bond the upper and lower portions together (“[t]he skin elements are then adhesively secured in place, i.e., are glued to the … ribs”, Col 3 Lns 9-11), and 
wherein the rib is bonded to the spar (“the ribs being adhesively secured to … the spar”, Col 2 Lns 3-5).  
(x) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan blade of the proposed combination to further include a rib as taught by Stanley for the purpose of transferring centrifugal loads to the spar without necessitating piercing or welding of the spar thereby reducing the problem of breakage of spars because of fatigue (Col 1 Lns 18-23) and providing exceedingly light yet quite strong blade structure (Col 3, Lns 13-14) having exceptionally favorable relation of blade weight to blade strength (Col 4, Lns 42-44). 
(b) Regarding claim 13: 
(i) The proposed combination teaches the fan blade of claim 12. 
(ii) The proposed combination further teaches the rib having an upper edge and a lower edge (Stanley: upper and lower surfaces of ribs 9 adjacent the upper and lower skin halves, Figs 2-3/5), wherein bonding material (adhesive/glue, Col 3 Lns 9-11) is placed on the upper edge and the lower edge (ribs 9 adhesively bonded, i.e. glued, to upper and lower skin halves, Col 3 Lns 9-11).  
(c) Regarding claim 14: 
(i) The proposed combination teaches the fan blade of claim 13. 
(ii) The proposed combination further teaches wherein the spar is positioned in the central trough (LaFont: Figs 2-3).
(c) Regarding claim 15: 
(i) The proposed combination teaches the fan blade of claim 12. 
(ii) The proposed combination further teaches wherein the adhesive support extends along the blade tip from the leading edge to the trailing edge (Nutter Jr teaches wherein the foam fills voids not occupied by the spar, Col 5 Lns 8-10 and therefore would fill the hollow core 12 at the tip of the blade disclosed by LaFont).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 5253824 to Halila in further view of US 4648921 to Nutter Jr in even further view of US 7494324 to Hibbard in even further view of US 2637405 to Stanley in even further view of US 20170023008 to Roche
(a) Regarding claim 16: 
(i) The proposed combination teaches the fan blade of claim 12. 
(ii) The proposed combination does not explicitly teach wherein the adhesive support includes an aperture, and wherein the aperture is aligned with a portion of the perimeter trough, thereby defining a passage for fluid to flow to provide a path for trapped air to exit the fan blade.  
(iii) The adhesive support as taught by the proposed combination is a foam material which supports the adhesive (foam 37, Col 3 Ln 67 – Col 4 Ln 9, Fig 2; see rejection of claim 12).  
(iv) Roche is also in the field of fan blades (see title) and teaches a fan blade (31) with an interior cavity (cavities 56) which has a grid of intersecting stiffening ribs (64) and is filled with a sacrificial foam material (78) which is removed (Par 0059-0061) after curing/bonding of an outer shell (57, Par 0056) and escapes the blade by flowing out of apertures (openings 80/82/84, Par 0061) located in a root (61), a tip (62), and the ribs of the blade (Fig 11).  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive support as taught by the proposed combination with the ribs, apertures, and sacrificial foam material as taught by Roche for the purpose of saving weight (see abstract) and making the fan blade as light as possible (Par 0057).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 5253824 to Halila in further view of US 4648921 to Nutter Jr in even further view of US 7494324 to Hibbard in even further view of US 2637405 to Stanley in even further view of US 20060254661 to Vintilescu
(a) Regarding claim 17: 
(i) The proposed combination teaches the fan blade of claim 12. 
(ii) The proposed combination does not explicitly teach wherein the adhesive support comprises a mix of an adhesive and a thickening agent.  
(iii) Vintilescu is also in the field of adhesives used within gas turbine engines (Pars 0002/0037) and teaches a method of fastening multiple structures (boss 11, bypass duct 12, patch 41; Fig 5) using an adhesive (adhesive line 52, Fig 5) which comprises a thickening agent (Par 0037).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of the adhesive support as taught by the proposed combination to further comprise a thickening agent as taught by Vintilescu for the purpose of assisting in achieving a uniform thickness of the adhesive (Par 0037).  




Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 5253824 to Halila in further view of US 4648921 to Nutter Jr in even further view of US 7494324 to Hibbard in even further view of US 2637405 to Stanley in even further view of US 20140069077 to Murdock.  
(a) Regarding claim 18: 
(i) The proposed combination teaches the fan blade of claim 12. 
(ii) The proposed combination does not explicitly teach wherein the electrically conductive connector is configured to electrically connect the upper and lower portions to provide an electrical pathway for static dissipation (see note below). 
(iii) Murdock is also in the field of blades (see abstract) and teaches: 
wherein two components (sheath 137 and main body 128) are adhesively bonded with a first adhesive (adhesive 110, Figs 3-5) and a second adhesive (conductive adhesive 130); 
wherein the second adhesive is more conductive than the first adhesive (Par 0051) and positioned such that it bridges the first adhesive in order to provide a grounding connection between the two components (grounding element, claims 1/3/5) while being surrounded by the first adhesive in order to prevent exposure of the second adhesive and associated galvanic corrosion (Pars 0047/0050). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive connector and bonding materials as taught by the proposed combination with the above aforementioned first and second adhesives as taught by Murdock for the purpose of forming an electrical ground path (see abstract, Par 0001) between upper and lower portions and the spar allowing for dissipation of large static electric charges (Par 0003) while preventing leakage of liquids to the ground path and avoiding galvanic corrosion (Par 0047).
(b) Regarding claim 19: 
(i) The proposed combination teaches the fan blade of claim 12. 
(ii) The proposed combination further teaches wherein the first and second outer surfaces and the first and second inner surfaces are electrically conductive (Hibbard: the lightning protection and potential equalization system of Hibbard further comprises lightning conductors 50 made of carbon fiber which also act as reinforcement as well as lightning receptors since they form both outer and inner surfaces of upper and lower portions, Fig 13A, Col 10 Lns 49-50 & Col 11 Lns 2-8).  
(c) Regarding claim 20: 
(i) The proposed combination teaches the fan blade of claim 18. 
(ii) The proposed combination further teaches wherein the electrically conductive connector is positioned between the spar and the adhesive support (Hibbard: electrically conductive connector is directly attached to the spar, e.g. Fig 11, such that it establishes electrical connection with the spar; therefore electrically conductive connector of the proposed combination must be between the spar and the adhesive support).




Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 5253824 to Halila in further view of US 4648921 to Nutter Jr in even further view of US 20140069077 to Murdock in even further view of US 2637405 to Stanley. 
(a) Regarding claim 21: 
(i) LaFont discloses a method of enhancing integrity of a fan blade (blade 1) having a blade body (airfoil 10), the method comprising the steps of: 
providing a first portion of the blade body (respective one of pressure and suction sides of skin 11 of airfoil 10); 
providing a second portion of the blade body (respective other one of pressure and suction sides of skin 11 of airfoil 10), 
wherein the first portion and the second portion define a central trough (housing 5) extending from a blade root (portion of airfoil 10 nearest root 20, Fig 2) to a blade tip (any portion of airfoil 10 further from root 20 than the blade root portion described above, Fig 2), and 
a perimeter trough (cavity of hollow structural core 12 excluding housing 5, Figs 2-3/6) extending around an entire perimeter of the fan blade (Figs 2-3/6) to define a fluid passageway (fluid, e.g. air, within hollow core 12 is free to flow to various points within the airfoil 10); 
providing a spar (retaining means 30) within the central trough between the first portion and the second portion (Figs 2-3/6).
(ii) LaFont does not explicitly disclose: 
wherein the spar is coated with a first bonding material, 
wherein at least a portion of the first bonding material at one end is a conductive bonding material; 
providing a rib between the first portion and the second portion, 
wherein the rib is coated with a second bonding material; 
bonding the rib to the spar; and  
bonding the first portion to the second portion with the spar and the rib positioned between the first portion and the second portion, 
wherein the first and second bonding materials bond the first portion to the second portion to define the blade body.  
(iii) Halila teaches a fan blade (Col 1 Ln 15) comprising: 
a first portion (one of blade halves 60/70) and a second portion (the other of blade halves 60/70), 
wherein a rib (rib 30 formed of ridges 80/85 of blade halves 60/70) is provided between the first portion and the second portion; 
wherein the first and second portions are bonded together at locations where they touch including at the rib (halves 60/70 bonded together including at ridges 80/85 creating continuous rib 30; Col 2 Lns 42-44). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portions as disclosed by LaFont with the above aforementioned first and second portions as taught by Halila for the purpose of forming a hollow core (Col 2 Lns 39-40) while minimizing weight, allowing manufacture by preformed airfoil sections, supporting centrifugal loads, supporting airfoil skins, allowing for frequency tuning of the blade, and/or tuning to achieve desired airfoil characteristics (Col 1 Lns 15-27).


(v) Nutter Jr is also in the field of spars of blades (see abstract) and teaches: 
a blade (blade 30, Col 3 Ln 60, Fig 2) comprising first and second portions (suction and pressure sides of shell 32, Fig 2), 
a spar (spar 36, Col 3 Ln 65, Fig 2), wherein the spar is coated in a bonding material (adhesive 34, Col 4 Lns 37-38, Figs 4-9) to bond the upper portion to the lower portion (Figs 2/9, Col 6 Lns 42-44), and 
an adhesive support (foam 37, Col 3 Ln 67 – Col 4 Ln 9, Fig 2) positioned between the upper portion and the lower portion (Fig 2) and configured to at least partially bond the upper portion to the lower portion (Col 6 Lns 44-46, Figs 2/9).  
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portions as taught by the proposed combination to be bonded together, including at the spar, using a bonding material as taught by Nutter Jr for the purpose of improving the manufacturing method of the blade by reducing labor while retaining or improving the structural characteristics and dimensional uniformity or repeatability of the fan blade (Col 2 Lns 12-17).
(vii) Murdock is also in the field of blades (see abstract) and teaches: 
a fan blade (fan blade 120) comprising a root section (dovetail/root 124) and being attached to a hub (fan rotor 116, lock ring 100) by the root section (Par 0042); 
electrically grounding the fan blade to the hub through the root section (Pars 0001/0048; notably grounding element 126 of Fig 3, wherein the grounding element is a conductive adhesive per claim 5) to dissipate static electric charge (Par 0003); 
wherein two components (sheath 137 and main body 128) are adhesively bonded with a first adhesive (adhesive 110, Figs 3-5) and a second adhesive (conductive adhesive 130); 
wherein the second adhesive is more conductive than the first adhesive (Par 0051) and positioned such that it bridges the first adhesive in order to provide a grounding connection between the two components (grounding element, claims 1/3/5) while being surrounded by the first adhesive in order to prevent exposure of the second adhesive and associated galvanic corrosion (Pars 0047/0050). 
(viii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding materials as taught by the proposed combination with the above aforementioned first and second adhesives as taught by Murdock for the purpose of forming an electrical ground path (see abstract, Par 0001) between the blade body, spar, and rib allowing for dissipation of large static electric charges (Par 0003) while preventing leakage of liquids to the ground path and avoiding galvanic corrosion (Par 0047).
(ix) Stanley is also in the field of rotor blades (see title) and teaches: 
a blade (“rotor blades”, Col 1 Ln 2) comprising a spar (8) within a cavity defined by upper and lower portions (“the skin”, core 14, and outer/inner sheets 15/16, Col 2 Lns 32-35; “upper and lower halves”, Col 2 Lns 51-52; Figs 2-3/5), 
a rib (ribs 9) between the upper portion and the lower portion (Figs 2-3/5) and bonded to the spar (“the ribs being adhesively secured to … the spar”, Col 2 Lns 3-5). 
(x) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ribs of the proposed combination to be bonded to the spar as taught by Stanley for the purpose of transferring centrifugal loads to the spar without necessitating piercing or welding of the spar thereby reducing the problem of breakage of spars because of fatigue (Col 1 Lns 18-23). 
(b) Regarding claim 22: 
(i) The proposed combination teaches the method of claim 21. 
(ii) The proposed combination further teaches the step of providing an adhesive support between the first portion and the second portion (Nutter Jr: foam 37, Col 3 Ln 67 – Col 4 Ln 9, Fig 2), wherein the adhesive support bonds the first portion to the second portion (Nutter Jr: Col 6 Lns 44-46, Figs 2/9).  
(c) Regarding claim 23: 
(i) The proposed combination teaches the method of claim 21. 
(ii) The proposed combination further teaches wherein the step of bonding the first portion to the second portion comprises providing the first and second bonding materials between the first portion and the second portion (bonding between first and second portions takes place at interface between first and second portions as taught by Halila which in the proposed combination comprises bonding materials as described in the rejection of claim 21 above), wherein the bonding material is conductive (Murdock: second adhesive 130 is conductive, Par 0051) and provides an electrical pathway between the first portion and the second portion for static dissipation (claims 1/3/5, Pars 0003/0051).  



Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100215499 to LaFont in view of US 5253824 to Halila in further view of US 4648921 to Nutter Jr in even further view of US 20140069077 to Murdock in even further view of US 2637405 to Stanley in even further view of US 20110044796 to Hussain. 
(a) Regarding claims 24-25: 
(i) The proposed combination teaches the method of claim 21. 
(ii) The proposed combination does not explicitly teach the step of forming the fluid passageway between the first portion and the second portion to allow fluid to flow out of the blade body; nor the step of providing a scoop to funnel air through the fluid passageway.   
(iii) Hussain teaches: 
providing first and second portions (pressure side 30, suction side 32; Par 0024; Fig 2) of a rotor blade (28); and
providing a fluid passageway (duct 46, Par 0026, Figs 5-6) formed between the first portion and the second portion (Figs 5-6) to allow fluid to flow out of the fluid passageway (fluid outlet 48, Par 0026, Figs 5-6); and 
providing a scoop to funnel air through the fluid passageway (fluid inlet 42, Par 0025, Figs 3-6). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid passageway as taught by the proposed combination with the above aforementioned fluid passageway as taught by Hussain for the purpose of disrupting or destroying a tip vortex (see abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745